     Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 1 of 7 PageID #:1320




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


    JAMES STEWART,

                   Plaintiff,
                                                     No. 18-cv-7584
                       v.
                                                     Judge Mary Rowland
    JP MORGAN CHASE BANK, N.A., et.
    al.,

                 Defendants.

                       MEMORANDUM OPINION AND ORDER

     Pro se Plaintiff James Stewart (“Stewart”) filed a Third Amended Complaint

(“TAC”) asserting a breach of contract claim and an Illinois Consumer Fraud Act

(“ICFA”) claim, 815 ILCS 505/1 et seq., against First American Title Insurance

Company (“FATIC”) (Counts IV and V).1 Defendants MCRP, Experian, Transunion,

Chase, and Freddie Mac were dismissed from the case with prejudice pursuant to

settlement agreements. (Dkts. 166, 136, 159, 180).

     FATIC moves to dismiss Stewart’s Third Amended Complaint pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim. (Dkt. 168). For the reasons stated herein,




1 Stewart says in his response brief (Dkt. 177) that he also alleges a claim under the Deceptive Trade
Practices Act (“DTPA”) 815 ILCS 510 et seq. The TAC references this statute in passing, twice. (Dkt.
126 at ¶¶ 131, 135). The DTPA “was enacted to prohibit unfair competition and was not intended to
be a consumer protection statute.” Perdue v. Hy-Vee, Inc., 455 F. Supp. 3d 749, 773 (C.D. Ill. 2020)
(quoting Chabraja v. Avis Rent A Car Sys., Inc., 192 Ill.App.3d 1074, 1079 (Ill App. 1989)). Under the
DTPA, “[f]or a violation to occur, the defendant must make some form of a communication to the public
regarding the victim’s services that is false, misleading or deceptive. Associated Underwriters of Am.
Agency, Inc. v. McCarthy, 826 N.E.2d 1160, 1169 (Ill App. 2005) (emphasis added). The allegations in
the TAC do not support a DTPA claim and any such claim, to the extent Stewart intended to assert
one, is dismissed with prejudice.

                                                                                                    1
    Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 2 of 7 PageID #:1321




this motion is granted.2

    I. Background

    These factual allegations are taken from Stewart’s TAC (Dkt. 126) and are

accepted as true for purposes of the pending motion to dismiss. See W. Bend Mut. Ins.

Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016).

    In 2007, Stewart purchased a home using a mortgage obtained from Washington

Mutual Bank (“WaMu”). He bought owner’s title insurance from FATIC. He

purchased the property from Lena M. Hurt, as guardian of the estate of Eddie Griffin.

In 2019, Stewart learned that 33 years before he purchased the property, on June 27,

1974, title to his property had been placed in an express trust by Griffin. (Dkt. 126 at

¶ 61). It is not disputed that on that date a deed transferred the property’s title from

Griffin to Cosmopolitan National Bank of Chicago, as Trustee under the provisions

of a Trust Agreement dated June 20, 1974. (Dkt. 96 at 11).3 So when Stewart

“purchase[d] the property from Lena M. Hurt, the guardian of the estate of Eddie L.

Griffin” the transfer was defective. (Dkt. 126 at ¶ 61). According to Stewart, the

trust’s control of the title meant that Griffin’s estate could not sell the home to him

in 2007. After learning this information in 2019, Stewart filed a claim with FATIC




2The Court has subject matter jurisdiction over this case. FATIC is a corporation incorporated in the
state of Nebraska, (Dkt. 126 at ¶¶ 119, 124), and headquartered in California. See Wheaton Theatre,
LLC v. First Am. Title Ins. Co., 354 F. Supp. 3d 904, 905–06 (N.D. Ill. 2018) (“First American is a
Nebraska insurance company with its principal place of business in California.”). Stewart is a citizen
of Illinois. The amount in controversy is more than $75,000.00.

3 Deed attached as exhibit to Stewart’s Second Amended Complaint. (Dkt. 96 at 11). The Court may
take judicial notice of documents in the public record without converting a motion to dismiss to a
motion for summary judgment. See Adkins v. VIM Recycling, Inc., 644 F.3d 483, 493 (7th Cir. 2011).

                                                                                                    2
  Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 3 of 7 PageID #:1322




based on defective title. FATIC denied Stewart’s claim on June 20, 2019 because

Stewart was unable to establish any loss. (Dkt. 126 at ¶ 62).

   In the meantime, after Stewart’s closing in 2007, WaMu sold the note securing

Stewart’s mortgage to Freddie Mac. During the 2008 financial crisis, the Federal

Deposit Insurance Corporation (“FDIC”) was named receiver of WaMu’s assets and

those assets were sold to Chase bank. Stewart believed Chase owned the note

securing his mortgage, although, according to Stewart, the note remained in the

hands of Freddie Mac.

   In 2011, Chase refinanced Stewart’s mortgage. Stewart alleges this was a ploy

allowing Chase to obtain a security interest in a mortgage that was already secured

by the Freddie Mac. Stewart alleges that FATIC was involved in the 2011 refinancing

and “had to know the refinance with [Chase] was deceptive”. (Dkt. 126 at ¶ 37). He

alleges FATIC “did not sign the Mortgage Release” because it knew the refinance was

improper. Id. (“since [FATIC] close the allege refinance loan that would have been

normal [sic]”). Stewart alleges that FATIC did not disclose that the mortgage was

owned by Freddie Mac rather than Chase so that it could “get plaintiff to purchase

title insurance he did not need.” (Id. at ¶ 132).

   Stewart made mortgage payments to Chase through 2016. Throughout 2017 and

2018, Stewart attempted to communicate with Chase about the status of the

mortgage. Sometime after January 5, 2017, Stewart received a dunning letter seeking




                                                                                  3
     Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 4 of 7 PageID #:1323




to collect unpaid mortgage payments.4 Ultimately Chase filed foreclosure complaints

against Stewart.

      II. Standard

      In ruling on a motion to dismiss for failure to state a claim, the Court accepts as

true all well-pleaded facts in the Plaintiff’s complaint and must “construe the

complaint in the ‘light most favorable to the’ plaintiff.” Zahn v. N. Am. Power & Gas,

LLC, 847 F.3d 875, 877 (7th Cir. 2017) (quoting Bell v. City of Chi., 835 F.3d 736, 738

(7th Cir. 2016)). However, the Court is not “obliged to accept as true legal conclusions

or unsupported conclusions of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir.

2002). “To survive a motion to dismiss, a complaint must contain sufficient factual

allegations to state a claim for relief that is plausible on its face.” Ill. Bible Coll. Ass’n

v. Anderson, 870 F.3d 631, 636 (7th Cir. 2017), as amended (Oct. 5, 2017). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556 (2007)).

      III. Analysis

        A. Breach of Contract

      Stewart’s breach of contract claim is premised on the allegation that the previous

owner of Stewart’s home, Eddie Griffin, put the home into a trust in 1974, long before

it was sold to Stewart by Griffin’s estate in 2007. (Dkt. 96 at 11). Stewart claims that



4   The TAC does not indicate when Stewart stopped making mortgage payments.

                                                                                            4
  Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 5 of 7 PageID #:1324




he has “paid $242,274.35 for a property still owned by [the 1974 trust] and that [he]

can make payments for 192 years [the remaining duration of the trust, according to

the 1974 deed] and still would not own the property pursuant to the Express Trust

agreement.”

   FATC argues that Stewart fails to state a cause of action for breach of contract

because he cannot assert any loss. The title insurance policy Stewart purchased

provides:

   Subject to the exclusions from coverage … [FATIC] insures, as of the Date of Policy
   [. . .] against loss or damages, not exceeding the Amount of Insurance stated in
   Schedule A, sustained or incurred by the insured by reason of:

     1. Title to the estate or interest describe in Schedule A being vested other than
     as stated therein;
     2. Any defect in or lien or encumbrance on the title;
     3. Unmarketability of the title;
     4. Lack of a right of access to and from the land.

(Dkt. 96 at 4) (emphasis added). If Griffin’s trust or its beneficiaries came to Stewart

demanding title to his home, Stewart would likely have a claim. But that has not

happened. No demand has been made, and no demand could be made since it would

be barred by the Illinois adverse possession statute. 735 ILCS 5/13-109 (“every person

in the actual possession of lands or tenements, under claim and color of title, made in

good faith, and who for 7 successive years continues in such possession, and also,

during such time, pays all taxes legally assessed on such lands or tenements, shall be

held and adjudged to be the legal owner of such lands or tenements, to the extent and

according to the purport of his or her paper title”)




                                                                                      5
  Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 6 of 7 PageID #:1325




   In 2019, when he made the claim under his title insurance, Stewart had been in

possession of his home for twelve (12) years, since 2007. The property had been in

trust with Cosmopolitan National Bank as trustee for forty-five (45) years. Stewart

does not allege that any entity or person has made a claim to the property because of

this latent defect in his title. He asserts that FATIC should reimburse him his

mortgage payments. There is no basis in breach of contract law for that assertion.

According to the terms of title insurance contract, FATIC is not required to provide

coverage unless Stewart suffers a loss. He has not alleged one. Count IV is dismissed

with prejudice.

    B. ICFA

   Stewart next asserts that FATIC violated the ICFA because it knew or should

have known that the 2011 refinance of his mortgage was a fraud. (Id. at ¶ 133). In

the TAC, Stewart alleges that FATIC failed to warn him in 2011 that he was

refinancing his mortgage with a bank that did not actually own the note securing that

mortgage. That claim is foreclosed by the status of limitations.

   The status of limitations for an Illinois Consumer Fraud Act claim is 3 years. 815

ILCS 505/10a(e). Assuming FATIC was involved in Stewart’s 2011 refinance, the

three-year statute of limitations ran in 2014. That is well before Stewart filed this

suit. Stewart argues that his injury did not accrue until FATIC denied his title

insurance policy claim in 2019, but this is unpersuasive. (Dkt. 177 at 12). Stewart’s

claim that FATIC breached its contract in 2019 does not restart the statute of




                                                                                   6
  Case: 1:18-cv-07584 Document #: 184 Filed: 07/26/21 Page 7 of 7 PageID #:1326




limitations clock for purposes of Stewart’s 2011 ICFA claim. Stewart’s ICFA claim is

dismissed with prejudice.

                                   IV. CONCLUSION

   FATIC’s motion to dismiss (Dkt. 168) is granted. Counts IV and V are dismissed

with prejudice. Judgment shall be entered in favor of Defendant FATIC. Civil case

terminated.




                                           E N T E R:


Dated: July 26, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                                                                  7
